09-00504-mg      Doc 1107      Filed 10/12/18 Entered 10/12/18 19:53:53         Main Document
                                             Pg 1 of 3


 HAHN & HESSEN LLP
 Mark T. Power, Esq.
 Alison M. Ladd, Esq.
 488 Madison Avenue
 New York, New York 10022
 Telephone: (212) 478-7200
 Facsimile: (212) 478-7400

 Attorneys for the Certain Term Loan Lender
 Defendants Identified on Exhibit 1 to Dkt. No. 788

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ____________________________________________
 In re:                                       Chapter 11

 MOTOR LIQUIDATION COMPANY, et al.,                    Case No. 09-50026 (MG)

                        Debtors.                       (Jointly Administered)


 MOTOR LIQUIDATION COMPANY
 AVOIDANCE ACTION TRUST, by and through
 the Wilmington Trust Company, solely in its           Adversary Proceeding
 capacity as Trust Administrator and Trustee,
                                                       Case No. 09-00504 (MG)
                             Plaintiff,
                     vs.

 JP MORGAN CHASE BANK, N.A., et al.

                             Defendants.


              JOINDER OF CERTAIN TERM LOAN INVESTOR
     DEFENDANTS IN THE RESPONSE OF CERTAIN TERM LOAN LENDERS
     TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [Dkt No. 1097]

        On September 14, 2018, the Motors Liquidation Company Avoidance Action Trust,

 by and through the Wilmington Trust Company, solely in its capacity as Trust

 Administrator and Trustee (the “Plaintiff”) filed a Motion for Partial Summary Judgment
09-00504-mg        Doc 1107       Filed 10/12/18 Entered 10/12/18 19:53:53                  Main Document
                                                Pg 2 of 3


 Dismissing the Non-JPMorgan Term Lenders’ Effectiveness Defense and supporting papers with

 the Court [Dkt. Nos. 1085–1088] (the “Summary Judgment Motion”).

         On October 12, 2018, certain Term Loan Lender Defendants, represented by

 Munger Tolles & Olson LLP (the “MTO Defendants”), submitted a Response of the Term

 Loan Lenders to Plaintiff’s Motion for Partial Summary Judgment on the Term Loan Lenders’

 Effectiveness Defense [Dkt. No. 1097] (the “Response to Plaintiff’s Motion”) in response to the

 Summary Judgment Motion.

         The undersigned Term Loan Lender Defendants, by and through their undersigned

 counsel, Hahn & Hessen LLP (the “H&H Defendants”), hereby join in the Response to

 Plaintiff’s Motion, and adopt the same as if set forth fully herein.1




                             [remainder of page intentionally left blank]




 1
          The H&H Defendants are not party to certain cross-claims filed by the MTO Defendants against
 JPMorgan Chase Bank, N.A., having entered into tolling agreements with respect to such cross-claims.
 Further, consistent with the protocol adopted by the defendants in this adversary proceeding, MTO has taken
 the lead on prosecution of the cross claims and certain of the Term Lenders’ defenses, which are the subject of
 the Summary Judgment Motion. Since certain of the factual statements set forth in the Response to Plaintiff’s
 Motion are based on discovery taken in connection with the prosecution of the MTO Defendants’ cross-claims
 and the H&H Defendants were not direct participants in such discovery, the H&H Defendants joinder in the
 Response to Plaintiff’s Motion is qualified to that extent.

                                                       -2-
09-00504-mg    Doc 1107    Filed 10/12/18 Entered 10/12/18 19:53:53          Main Document
                                         Pg 3 of 3


       WHEREFORE, the H&H Defendants respectfully request that the Court deny the

 Summary Judgment Motion, and that the Court grant such other relief as the Court may

 deem just and proper.



                                         HAHN & HESSEN LLP


                                         By: _ /s/ Mark T. Power_______

                                         Mark T. Power
                                         Alison M. Ladd
                                         488 Madison Avenue
                                         New York, NY 10022
                                         Tel: (212) 478-7200
                                         Email: mpower@hahnhessen.com
                                                aladd@hahnhessen.com

                                         Attorneys for the Certain Term Loan Lender
                                         Defendants Identified on Exhibit 1 to Dkt. No. 788




                                           -3-
